 
Exhibit 10.1




CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




AMENDMENT NO. 2 TO COMMERCIAL AGREEMENT




This Amendment No. 2 (the “Amendment”) to the Commercial Agreement is entered
into by and among, Samsung Electronics America, Inc. a New York corporation with
a principal place of business at 85 Challenger Road, Ridgefield Park, NJ
(“Samsung”) on the one hand, and Nook Digital, LLC (formerly barnesandnoble.com
llc) (“Nook Digital”), a Delaware limited liability company, having a principal
place of business at 1166 Avenue of the Americas, 18th Floor, New York, NY 10036
(“Company”) on the other, effective as of the later of the signatures below (the
“Amendment Effective Date”). Unless expressly stated to the contrary herein, all
capitalized terms in this Amendment shall have the meaning ascribed to them in
the Agreement (as defined below).


Whereas, Nook Digital and Samsung entered into that certain Commercial Agreement
with an Effective Date of  June 4, 2014 (the “Agreement”); and


Whereas, Samsung and Nook Digital now wish to amend the Agreement;


Now therefore, in consideration of the mutual promises and conditions herein,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:





1. Section 4.3. Section 4.3 is hereby deleted and replaced in its entirety as
follows:



“4.3 Minimum Quantity Purchase Commitment. With respect to any Co-Branded Device
Launched after the Amendment Effective Date, Nook Digital shall purchase, within
twelve (12) months after any such Launch,  a total quantity of units (such
quantity to include any units of the Co-Branded Device purchased prior to
Launch) of such Co-Branded Device with a total retail value equal to Ten Million
Dollars ($10,000,000.00). In the event that Nook Digital does not satisfy the
foregoing minimum quantity purchase commitment for any reason other than
Samsung's failure or refusal to ship Co-Branded Devices ordered by Nook Digital,
Nook Digital shall pay the remaining balance with thirty days of written demand
by Samsung. For the avoidance of doubt, the minimum quantity purchase commitment
set forth in this Section 4.3 shall replace any prior commitments agreed upon by
the parties which are herewith considered null and void.”



2. Section 5.5. A new Section 5.5 is hereby added as follows:



“Section 5.5. Galaxy Tab A 7.0. It is understood and agreed that Nook Digital
shall Launch the Galaxy Tab A 7.0 Co-Branded Device on or before December 31,
2016.”



3. Section 9.1. The parties agree that the Agreement is hereby revised such that
the Term shall end on March 31, 2018.

 
 

--------------------------------------------------------------------------------


 

4. Section 13.2. The notice address of Nook Digital is hereby deleted and
replaced in its entirety as follows:



c/o NOOK Digital LLC
1166 Avenue of the Americas
New York, NY 10036
Attention: Chief Digital Officer


With a Copy to:


C/o NOOK Digital LLC
122 Fifth Avenue
New York, NY 10011
Attention: General Counsel



5. Exhibit D. Exhibit D is hereby deleted in its entirety.




6. Exhibit E. Exhibit E is hereby deleted and replaced in its entirety by the
attached Amended Exhibit E.




7. Agreement.  This Amendment, together with the Agreement, sets forth the
entire agreement between the parties with respect to the matters set forth
herein and supersedes all prior discussions or understandings between the
parties relating to the subject matters contemplated herein.  In the event of a
conflict between the terms of this Amendment and the other terms of the
Agreement, this Amendment shall govern and control.  Except as expressly set
forth herein, the Agreement and its provisions shall remain in full force and
effect.  Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to them in the Agreement.




8. Counterparts.  This Amendment may be executed in counterparts, each of which
will be deemed and original and all of which together will constitute and one
and the same document.







[Signatures begin on next page]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.


 
NOOK DIGITAL LLC
 
SAMSUNG ELECTRONICS AMERICA, INC.
             
Signed:
  /s/ Fred Argir
 
Signed:
  /s/ Gary M. Riding
             
Name:
  Fred Argir
 
Name:
  Gary M. Riding
             
Title:
  CDO
 
Title:
  SVP
             
Date:
  May 5, 2016
 
Date:
  May 17, 2016
             

 

 





--------------------------------------------------------------------------------



Amended Exhibit E


Marketing Support


Marketing Development Funds (MDF)
[***] of Net Revenue to be paid on a [***] basis.
 






